


Exhibit 10.47

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of August, 2013 by and between
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Company”) and Mary
Anne Heino (“Executive”).

 

The Company desires to employ Executive and to enter into an agreement embodying
the terms of such employment;

 

Executive desires to accept such employment and enter into such an Agreement.

 

In consideration of the premises and mutual covenants herein and for other good
and valuable consideration, the parties agree as follows:

 

1.                                      At-Will Employment. Executive’s
employment with the Company commenced as of April 15, 2013.  This agreement was
subsequently put in place as of August 12, 2013 (the “Effective Date”). Such
employment shall be “at-will” employment. Subject to the terms of this
Agreement, the Company may terminate Executive’s employment and this Agreement
for any reason at any time, with or without prior notice and with or without
Cause (as defined herein), but subject to certain terms set forth in Section 8
below. Similarly, subject to the terms of this Agreement, Executive may
terminate his employment at any time, subject to Section 8 below.

 

2.                                      Position.

 

a.                                      Commencing as of the Effective Date,
Executive shall serve as the Company’s Chief Commercial Officer and shall report
to the Chief Executive Officer of the Company (the “CEO”) or such CEO’s
designee. Executive shall have such duties and responsibilities as are
consistent with such title and position and/or such other duties and
responsibilities as may be assigned from time to time by the CEO or the Board of
Directors of Lantheus MI Holdings, Inc. (the “Board”). If requested, Executive
shall serve as an officer or a member of the Board of Directors of any of the
Company’s subsidiaries or affiliates without additional compensation.

 

b.                                      Executive will devote Executive’s full
business time and best efforts to the performance of Executive’s duties
hereunder and will not engage in any other business, profession or occupation
for compensation or otherwise which would conflict or interfere with the
rendition of such services either directly or indirectly, without the prior
written consent of the Board; provided that nothing herein shall preclude
Executive, subject to the prior approval of the Board, from accepting
appointment to or continuing to serve on any board of directors or trustees of
any business corporation or any charitable organization; provided in each case,
and in the aggregate, that such activities do not conflict or interfere with the
performance of Executive’s duties hereunder or conflict with Section 9.

 

3.                                      Base Salary. During Executive’s
employment hereunder, the Company shall pay Executive a base salary at the
annualized rate of $340,000, payable in regular installments in accordance with
the Company’s payment practices from time to time. Executive shall be entitled
to annual performance and salary review, and any increase in base salary shall
be in the sole

 

1

--------------------------------------------------------------------------------


 

discretion of the Compensation Committee of the Board. Executive’s annual base
salary, as in effect from time to time, is hereinafter referred to as the “Base
Salary”.

 

4.                                      Annual Bonus. With respect to each full
fiscal year ending during Executive’s employment hereunder, Executive shall be
eligible to earn an annual bonus award of forty five percent (45%) of
Executive’s Base Salary (the “Target”) based upon achievement of annual EBITDA
and/or other performance targets established by the Compensation Committee of
the Board within the first three months of each fiscal year (the “Annual
Bonus”). The Annual Bonus, if any, shall be paid to Executive at the same time
as an annual bonus is paid to other similarly situated executives; provided,
that Executive is an active employee in good standing with the Company on such
date of payment.

 

5.                                      Equity. Executive shall be eligible to
receive future equity awards from time to time pursuant to the Lantheus MI
Holdings, Inc. 2013 Equity Incentive Plan, commensurate with Executive’s level
of responsibilities and the level of awards for similarly situated executives,
as determined by the Compensation Committee of the Board in its sole discretion.
The terms and conditions of any such equity awards shall be set forth in a
separate award agreement.

 

6.                                      Employee Benefits. During Executive’s
employment hereunder, Executive shall be entitled to participate in the
Company’s health, life and disability insurance, and retirement and fringe
employee benefit plans as in effect from time to time (collectively “Employee
Benefits”), on the same basis as those benefits are generally made available to
other similarly situated executives of the Company.

 

7.                                      Business Expenses. During Executive’s
employment hereunder, reasonable business expenses incurred by Executive in the
performance of Executive’s duties hereunder shall be reimbursed by the Company
in accordance with Company policies.

 

8. Termination of Employment.

 

(a) Termination By the Company Without Cause. If Executive’s employment is
terminated by the Company without Cause, executive shall receive the following,
subject to Section 8(g):

 

(i) an amount equal to Executive’s Base Salary on the date of termination, less
taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company’s normal payroll practices,
with payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

 

(ii) a pro rata portion of the Target Annual Bonus amount that Executive would
have been eligible to receive pursuant to Section 4 hereof in such year of
termination, based upon the percentage of the fiscal year that shall have
elapsed through the date of Executive’s termination of employment, less taxes
and withholdings, payable in substantially equal installments over a period of
12 months in accordance with the Company’s normal payroll practices, with
payments commencing with the Company’s first payroll after the sixtieth (60th)
day following Executive’s termination of employment, and such first payment
shall include any such amounts that would be otherwise due prior thereto;

 

2

--------------------------------------------------------------------------------


 

(iii) provided that Executive elects to purchase continued healthcare coverage
under COBRA, an amount equal to the Company’s portion of the premium for medical
and dental benefits under the Company’s group medical and dental plans that the
Company was paying on Executive’s behalf on the date of termination (which
subsidy will be treated as imputed income) for a period of 12 months, with the
first payment commencing on the Company’s first payroll date after the 60th day
following Executive’s termination of employment, and such first payment shall
include any such amounts that would otherwise be due prior thereto;

 

(iv) a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if
any, for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive’s termination of
employment;

 

(v) a lump sum amount equal to any earned, but unpaid, Base Salary, if any,
through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable with the Company’s first payroll after
Executive’s termination of employment; and

 

(vi) a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 7, incurred through the date of
Executive’s termination of employment.

 

(b) Termination Without Cause or For Good Reason following a Change of Control.
If, within 12 months following the occurrence of a Change of Control (as defined
in the Shareholders Agreement) of Holdings, Executive terminates his employment
for Good Reason or the Company terminates Executive’s employment with the
Company without Cause, Executive shall receive the following, subject to
Section 8(g):

 

(i) an amount equal to the Executive’s Base Salary on the date of termination,
less taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company’s normal payroll practices,
with payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

 

(ii) an amount equal to the full Target Bonus for the year of termination, less
taxes and withholdings, payable in substantially equal installments over a
period of 12 months in accordance with the Company’s normal payroll practices,
with payments commencing with the Company’s first payroll after the sixtieth
(60th) day following Executive’s termination of employment, and such first
payment shall include any such amounts that would otherwise be due prior
thereto;

 

(iii) provided that Executive elects to purchase continued healthcare coverage
under COBRA, an amount equal to the Company’s portion of the premium for medical
and dental benefits under the Company’s group medical and dental plans that the
Company was paying on Executive’s behalf on the date of termination (which
subsidy will be treated as imputed income) for a period of 12 months, with the
first payment commencing on the Company’s first payroll date after the 60th day
following Executive’s termination of employment, and such first payment shall
include any such amounts that would otherwise be due prior thereto;

 

(iv) a lump sum amount equal to any earned, but unpaid, Annual Cash Bonus, if
any, for the year prior to the year of termination, less taxes and withholdings,
which shall be payable on the 60th day following Executive’s termination of
employment;

 

3

--------------------------------------------------------------------------------


 

(v) a lump sum amount equal to any earned, but unpaid, Base Salary, if any,
through the date of Executive’s termination of employment, less taxes and
withholdings, which shall be payable on the first payroll date after Executive’s
termination of employment; and

 

(vi) a lump sum amount equal to any unreimbursed business expenses, if any,
pursuant to and in accordance with Section 7, incurred through the date of
Executive’s termination of employment. Executive acknowledges and agrees that,
in connection with any Change of Control transaction, except as otherwise
provided in a separate agreement, Executive shall not be entitled to receive,
and shall not be paid, any transaction, success, sale or similar bonus or
payment.

 

(c) Termination Due to Death or Permanent Disability.  Executive’s employment
with the Company shall terminate automatically on Executive’s death. In the
event of Executive’s Permanent Disability, the Company shall be entitled to
terminate his employment.

 

For purposes of this Agreement, the “Permanent Disability” of Executive shall
mean Executive’s inability, because of mental or physical illness or incapacity,
whether total or partial, to perform one or more of the material functions of
Executive’s position with or without reasonable accommodation, for a period of:
(i) 90 consecutive calendar days or (ii) an aggregate of 120 days out of any
consecutive 12 month period, and which entitles Executive to receive benefits
under a disability plan provided by the Company.

 

In the event of a termination of employment under this section, Executive shall
be entitled to following, subject to Section 8(g):

 

(i)                                     a lump sum amount equal to any earned,
but unpaid, Annual Cash Bonus, if any, for the year prior to the year of
termination, less taxes and withholdings, payable on the sixtieth (60th) day
following Executive’s termination of employment;

 

(ii)                                  a lump sum amount equal to any earned, but
unpaid, Base Salary, if any, through the date of Executive’s termination of
employment, less taxes and withholdings, which shall be payable on the first
payroll date after Executive’s termination of employment;

 

(iii)                               a lump sum amount equal to any unreimbursed
business expenses, if any, pursuant to and in accordance with Section 7,
incurred through the date of Executive’s termination of employment; and

 

(iv)                              a pro rata portion of any Annual Cash Bonus,
to the extent earned based on actual performance by the Company, that Executive
would have been eligible to receive hereunder in the year of termination, based
on the percentage of the fiscal year that shall have elapsed through the date of
Executive’s termination of employment, payable at such time as any such Annual
Cash Bonuses are paid to active senior executives of the Company.

 

(d) Other Terminations. Executive shall not be entitled to the post-termination
benefits set forth in Section 8(a), Section 8(b) or Section 8(c) above if his
employment with the Company ceases for any reason other than his termination by
the Company without Cause, his resignation for Good Reason or his termination as
a result of his death or Permanent Disability; it being understood that if
Executive’s employment with the Company ceases or terminates for any other
reason, he will not be entitled to any severance or post-termination benefits or
payments, whether

 

4

--------------------------------------------------------------------------------


 

hereunder or pursuant to any policy of the Company, other than a lump sum amount
equal to any earned, but unpaid, Base Salary, if any, through the date of
Executive’s termination of employment, less taxes and withholdings (payable on
the first payroll date after Executive’s termination of employment), and a lump
sum amount equal to any unreimbursed business expenses, if any, pursuant to and
in accordance with Section 3(e), incurred through the date of Executive’s
termination of employment; provided, that this paragraph shall not alter
Executive’s rights or obligations he may have or be subject to in connection
with or with respect to his equity interests in Holdings, and Executive’s
indemnification rights shall continue to be governed in accordance with any
Directors and Officers Liability Insurance Policy that the Company may maintain
and/or with the Company’s certificate of incorporation or by-bylaws or similar
governing document, and otherwise in accordance with Section 7.

 

(e) Cause Definition. For purposes of this Agreement, “Cause” means (i) material
failure by Executive to perform Executive’s employment duties (other than as a
consequence of any illness, accident or disability), (ii) continued, willful
failure of Executive to carry out any reasonable lawful direction of the
Company, (iii) material failure of Executive to comply with any of the
applicable rules of the Company contained in its Employee Handbook or any other
Company policy, (iv) fraud, willful malfeasance, gross negligence or
recklessness of Executive in the performance of employment duties, (v) willful
failure of Executive to comply with any of the material terms of this Agreement,
(vi) other serious, willful misconduct of Executive which causes material injury
to the Company or its reputation, including, but not limited to, willful or
gross misconduct toward any of the Company’s other employees, and
(vii) conviction of a crime (or a pleading of guilty or nolo contendere), other
than one which in the opinion of the Board does not affect Executive’s position
as an employee of the Company.

 

(f) Good Reason Definition. For purposes of this Agreement, “Good Reason” shall
mean, without the Executive’s Consent, (A) the failure of the Company to pay, or
cause to be paid, Executive’s Base Salary or Bonus, as the case may be, when
due, (B) a permanent decrease in the Executive’s Base Salary, or a failure by
the Company to pay material compensation or provide material benefits due and
payable to the Executive under his Employment Agreement, (C) the Company
requiring the Executive to be based at any office or location that is more than
50 miles from the Company’s current headquarters in Billerica, Massachusetts, or
(D) the failure of the Company to cause the transferee or successor to all or
substantially all of the assets of the Company to assume by operation of law or
contractually the Company’s obligations hereunder, and provided further that any
of the events described in clauses (A) or (D) of this section shall constitute
Good Reason only if the Company fails to cure such event within 30 days after
receipt from Executive of written notice of the event which constitutes Good
Reason, and provided further, that Good Reason shall cease to exist for an event
on the 30th day following the later of its occurrence or Executive’s knowledge
thereof, unless Executive has given the Company written notice thereof prior to
such date; For the avoidance of doubt, (x) a change in Executive’s reporting
relationships, including but not limited to a change in the number of direct or
indirect reports to Executive, shall not constitute a material and adverse
reduction in Executive’s responsibilities, and (y) commensurate with Executive
performing his duties Executive will be expected to work at the Company’s
headquarters in North Billerica, Massachusetts, as necessitated by business
demands or as reasonably requested by the Company.

 

5

--------------------------------------------------------------------------------


 

(g) Separation Agreement and General Release. The payments and benefits set
forth in Sections 8(a), 8(b) and 8(c) above shall be expressly conditioned upon
Executive’s (or his estate or legal representatives, in the case of
Section 4(c)) execution and delivery to the Company of a Separation Agreement
and General Release in a form that is acceptable to the Company (the “Separation
Agreement”) and such Separation Agreement becoming irrevocable within sixty (60)
days following Executive’s termination of employment; provided, that any
payments or benefits otherwise due prior to such sixtieth (60th) day shall be
paid on such sixtieth (60th) day. For the avoidance of doubt, the payments and
benefits set forth in Sections 8(a), 8(b) and 8(c) above shall be forfeited if
such Separation Agreement has not been executed, delivered and become
irrevocable within such sixty (60) day period. Such Separation Agreement shall
contain release language substantially similar to the language set forth in
Exhibit A attached hereto.

 

e.                                       Board/Committee Resignation. Upon
termination of Executive’s employment for any reason, Executive agrees to
resign, as of the date of such termination and to the extent applicable, from
the Board (and any committees thereof) and the Board of Directors (and any
committees thereof) of any of the Company’s subsidiaries or affiliates.

 

9.                                      Non-Competition.

 

a.                                      Executive acknowledges and recognizes
the highly competitive nature of the businesses of the Company and its
affiliates and accordingly agrees as follows:

 

(1)                                 During Executive’s employment with the
Company and, for a period of one year following the date Executive ceases to be
employed by the Company (the “Restricted Period”), Executive will not, whether
on Executive’s own behalf or on behalf of or in conjunction with any person,
firm, partnership, joint venture, association, corporation or other business
organization, entity or enterprise whatsoever (“Person”), directly or indirectly
solicit or assist in soliciting in competition with the Company, the business of
any client or prospective client:

 

(i)                                 with whom Executive had personal contact or
dealings on behalf of the Company during the one-year period preceding
Executive’s termination of employment;

 

(ii)                                  with whom employees reporting to Executive
had personal contact or dealings on behalf of the Company during the one year
immediately preceding the Executive’s termination of employment; or

 

(iii)                               for whom Executive had direct or indirect
responsibility during the one year immediately preceding Executive’s termination
of employment.

 

(2)                                 During the Restricted Period, Executive will
not directly or indirectly:

 

6

--------------------------------------------------------------------------------


 

(i)                                     engage in any business that competes
with the business or businesses of the Company or any of its affiliates, namely
in the testing, development and manufacturing services for the development,
manufacture, distribution, marketing or sale of radiopharmaceutical products,
contrast imaging agents and/or radioactive generators for the global medical
imaging and pharmaceutical industries, and including, without limitation,
businesses which the Company or its affiliates have specific plans to conduct in
the future and as to which Executive is aware of such planning (a “Competitive
Business”);

 

(ii)                                  enter the employ of, or render any
services to, any Person (or any division or controlled or controlling affiliate
of any Person) who or which engages in a Competitive Business;

 

(iii)                               acquire a financial interest in, or
otherwise become actively involved with, any Competitive Business, directly or
indirectly, as an individual, partner, shareholder, officer, director,
principal, agent, trustee or consultant; or

 

(iv)                              interfere with, or attempt to interfere with,
business relationships (whether formed before, on or after the date of this
Agreement) between the Company or any of its affiliates and customers, clients,
suppliers, partners, members or investors of the Company or its affiliates.

 

(3)                                 Notwithstanding anything to the contrary in
this Agreement, Executive may, directly or indirectly, own, solely as an
investment, securities of any Person engaged in the business of the Company or
its affiliates which are publicly traded on a national or regional stock
exchange or on the over-the-counter market if Executive (i) is not a controlling
person of, or a member of a group which controls, such Person and (ii) does not,
directly or indirectly, own 5% or more of any class of securities of such
Person.

 

(4)                                 During the Restricted Period, Executive will
not, whether on Executive’s own behalf or on behalf of or in conjunction with
any Person, directly or indirectly:

 

i.      solicit or encourage any employee or consultant of the Company or its
affiliates to leave the employment of, or cease providing services to, the
Company or its affiliates; or

 

ii.   hire any such employee or consultant who was employed by or providing
services to the Company or its affiliates as of the date of Executive’s
termination of employment with the Company or who left the employment of or
ceased providing services to the Company or its affiliates coincident with, or
within one year prior to or after, the termination of Executive’s employment
with the Company.

 

iii. It is expressly understood and agreed that although Executive and the
Company consider the restrictions contained in this Section 9 to be reasonable,
if a final judicial determination is made by a court of competent jurisdiction
that the time or territory or any other restriction contained in this Agreement
is an unenforceable restriction against Executive, the provisions of this
Agreement shall not be rendered void but shall be deemed

 

7

--------------------------------------------------------------------------------


 

amended to apply as to such maximum time and territory and to such maximum
extent as such court may judicially determine or indicate to be enforceable.
Alternatively, if any court of competent jurisdiction finds that any restriction
contained in this Agreement is unenforceable, and such restriction cannot be
amended so as to make it enforceable, such finding shall not affect the
enforceability of any of the other restrictions contained herein.

 

The provisions of this Section 9 shall survive the termination of this Agreement
and Executive’s employment for any reason.

 

10.                               Non-Disparagement. The Executive shall not at
any time (whether during or after Executive’s employment with the Company) make,
or cause to be made, any statement or communicate any information (whether oral
or written) that disparages or reflects negatively on the Company or any of its
affiliates, except for truthful statements that may be made pursuant to legal
process, including without limitation in litigation, arbitration or similar
dispute resolution proceedings. This Section 10 shall survive the termination of
this Agreement and Executive’s employment for any reason.

 

11. Confidentiality; Intellectual Property.

 

a.              Confidentiality.

 

(i)                                     Executive will not at any time (whether
during or after Executive’s employment with the Company) (x) retain or use for
the benefit, purposes or account of Executive or any other Person; or
(y) disclose, divulge, reveal, communicate, share, transfer or provide access to
any Person outside the Company (other than its professional advisers who are
bound by confidentiality obligations), any non-public, proprietary or
confidential information - including, without limitation, trade secrets,
know-how, research and development, software, databases, inventions, processes,
formulae, technology, designs and other intellectual property, information
concerning finances, investments, profits, pricing, costs, products, services,
vendors, customers, clients, partners, investors, personnel, compensation,
recruiting, training, advertising, sales, marketing, promotions, government and
regulatory activities and approvals - concerning the past, current or future
business, activities and operations of the Company, its subsidiaries or
affiliates and/or any third party that has disclosed or provided any of same to
the Company on a confidential basis (“Confidential Information”) without the
prior written authorization of the Board.

 

(ii)                                  Confidential Information shall not include
any information that is (A) generally known to the industry or the public other
than as a result of Executive’s breach of this covenant or any breach of other
confidentiality obligations by third parties; (B) made legitimately available to
Executive by a third party without breach of any confidentiality obligation; or
(C) required by law to be disclosed; provided that Executive shall give prompt
written notice to the Company of such requirement, disclose no more information
than is so required, and cooperate with any attempts by the Company to obtain a
protective order or similar treatment.

 

8

--------------------------------------------------------------------------------


 

(iii)                               Except as required by law, Executive will
not disclose to anyone, other than Executive’s immediate family and legal or
financial advisors, the existence or contents of this Agreement; provided that
Executive may disclose to any prospective future employer the provisions of
Sections 9, 10 and 11 of this Agreement provided they agree to maintain the
confidentiality of such terms.

 

(iv)                              Upon termination of Executive’s employment
with the Company for any reason, Executive shall (x) cease and not thereafter
commence use of any Confidential Information or intellectual property (including
without limitation, any patent, invention, copyright, trade secret, trademark,
trade name, logo, domain name or other source indicator) owned or used by the
Company, its subsidiaries or affiliates; (y) immediately return to the Company
all Company property and destroy, delete, or return to the Company, at the
Company’s option, all originals and copies in any form or medium (including
memoranda, books, papers, plans, computer files, letters and other data) in
Executive’s possession or control (including any of the foregoing stored or
located in Executive’s office, home, laptop or other computer, whether or not
Company property) that contain Confidential Information or otherwise relate to
the business of the Company, its affiliates and subsidiaries, except that
Executive may retain only those portions of any personal notes, notebooks and
diaries that do not contain any Confidential Information; and (z) notify and
fully cooperate with the Company regarding the delivery or destruction of any
other Confidential Information of which Executive is or becomes aware and
promptly return any other Company property in Executive’s possession.

 

b.              Intellectual Property.

 

(i)                                     If Executive has created, invented,
designed, developed, contributed to or improved any works of authorship,
inventions, intellectual property, materials, documents or other work product
(including without limitation, research, reports, software, databases, systems,
applications, presentations, textual works, content, or audiovisual materials)
(“Works”), either alone or with third parties, prior to Executive’s employment
by the Company, that are relevant to or implicated by such employment (“Prior
Works”), Executive hereby grants the Company a perpetual, nonexclusive,
royalty-free, worldwide, assignable, sublicensable license under all rights and
intellectual property rights (including rights under patent, industrial
property, copyright, trademark, trade secret, unfair competition and related
laws) therein for all purposes in connection with the Company’s current and
future business. A list of all such material Works as of the date hereof is
attached hereto as Exhibit B.

 

(ii)                                  If Executive creates, invents, designs,
develops, contributes to or improves any Works, either alone or with third
parties, at any time during Executive’s employment by the Company and within the
scope of such employment and/or with the use of any Company resources (“Company
Works”), Executive shall promptly and fully disclose such works to the Company
and hereby irrevocably assigns, transfers and conveys, to the maximum extent
permitted by applicable law, all rights and intellectual property rights therein
(including rights under patent, industrial property, copyright, trademark, trade
secret, unfair competition and related laws) to the Company

 

9

--------------------------------------------------------------------------------

 

to the extent ownership of any such rights does not vest originally in the
Company.

 

(iii)                               Executive agrees to keep and maintain
adequate and current written records (in the form of notes, sketches, drawings,
and any other form or media requested by the Company) of all Company Works. The
records will be available to and remain the sole property and intellectual
property of the Company at all times.

 

(iv)                              Executive shall take all requested actions and
execute all requested documents (including any licenses or assignments required
by a government contract) at the Company’s expense (but without further
remuneration) to assist the Company in validating, maintaining, protecting,
enforcing, perfecting, recording, patenting or registering any of the Company’s
rights in the Prior Works and Company Works. If the Company is unable for any
other reason to secure Executive’s signature on any document for this purpose,
then Executive hereby irrevocably designates and appoints the Company and its
duly authorized officers and agents as Executive’s agent and attorney-in-fact,
to act for and on Executive’s behalf to execute any documents and to do all
other lawfully permitted acts in connection with the foregoing.

 

(v)                                 Executive shall not improperly use for the
benefit of, bring to any premises of, divulge, disclose, communicate, reveal,
transfer or provide access to, or share with the Company any confidential,
proprietary or non-public information or intellectual property relating to a
former employer or other third party without the prior written permission of
such third party. Executive hereby indemnifies, holds harmless and agrees to
defend the Company and its officers, directors, partners, employees, agents and
representatives from any breach of the foregoing covenant. Executive shall
comply with all relevant policies and guidelines of the Company, including
regarding the protection of confidential information and intellectual property
and potential conflicts of interest. Executive acknowledges that the Company may
amend any such policies and guidelines from time to time, and that Executive
remains at all times bound by their most current version.

 

c.                                       The provisions of this Section 11 shall
survive the termination of this Agreement and Executive’s employment for any
reason.

 

12.                               Specific Performance. ·Executive acknowledges
and agrees that the Company’s remedies at law for a breach or threatened breach
of any of the provisions of Section 9, Section 10 or Section 11 would be
inadequate and the Company would suffer irreparable damages as a result of such
breach or threatened breach. In recognition of this fact, Executive agrees that,
in the event of such a breach or threatened breach, in addition to any remedies
at law, the Company, without posting any bond, shall be entitled to cease making
any payments or providing any benefit otherwise required by this Agreement and
obtain equitable relief in the form of specific performance, temporary
restraining order, temporary or permanent injunction or any other equitable
remedy which may then be available.

 

10

--------------------------------------------------------------------------------


 

13.                               Miscellaneous.

 

a.                                      Governing Law. This Agreement shall be
governed by, construed and interpreted in all respects, in accordance with the
laws of the State of New York, without regard to conflicts of laws principles
thereof.

 

b.                                      Entire Agreement/Amendments. This
Agreement contains the entire understanding of the parties with respect to the
employment of Executive by the Company and supersedes all prior agreements,
understandings, discussions, negotiations and undertakings, whether written or
oral between the Executive and the Company or any of its affiliates with respect
to the Executive’s employment.  There are no restrictions, agreements, promises,
warranties, covenants or undertakings between the parties with respect to the
subject matter herein other than those expressly set forth herein. This
Agreement may not be altered, modified, or amended except by written instrument
signed by the parties hereto.

 

c.                                       No Waiver. The failure of a party to
insist upon strict adherence to any term of this Agreement on any occasion shall
not be considered a waiver of such party’s rights or deprive such party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.

 

d.                                      Severability. In the event that any one
or more of the provisions of this Agreement shall be or become invalid, illegal
or unenforceable in any respect, the validity, legality and enforceability of
the remaining provisions of this Agreement shall not be affected thereby.

 

e.                                       Assignment. This Agreement, and all of
Executive’s rights and duties hereunder, shall not be assignable or delegable by
Executive. Any purported assignment or delegation by Executive in violation of
the foregoing shall be null and void ab initio and of no force and effect. This
Agreement may be assigned by the Company to a person or entity which is an
affiliate or a successor in interest to substantially all of the business
operations of the Company. Upon such assignment, the rights and obligations of
the Company hereunder shall become the rights and obligations of such affiliate
or successor person or entity.

 

f.                                        Set Off.  The Company’s obligation to
pay Executive the amounts provided and to make the arrangements provided
hereunder shall be subject to set-off, counterclaim or recoupment of amounts
owed by Executive to the Company or its affiliates.

 

g.                                       Dispute Resolution. Except with respect
to Sections 9, 10, 11 and 12 hereof, any controversy or claim arising out of or
related to any provision of this Agreement that cannot be mutually resolved by
the parties hereto shall be settled by final, binding and nonappealable
arbitration in New York, NY by a single mutually-acceptable arbitrator.  Subject
to the following provisions, the arbitration shall be conducted in accordance
with

 

11

--------------------------------------------------------------------------------


 

the applicable rules of American Arbitration Association then in effect. Any
award entered by the arbitrator shall be final, binding and nonappealable and
judgment may be entered thereon by either party in accordance with applicable
law in any court of competent jurisdiction. This arbitration provision shall be
specifically enforceable. The arbitrator shall have no authority to modify any
provision of this Agreement or to award a remedy for a dispute involving this
Agreement other than a benefit specifically provided under or by virtue of the
Agreement. Each party shall be responsible for its own expenses relating to the
conduct of the arbitration or litigation (including attorney’s fees and
expenses) and shall share the fees of the American Arbitration Association and
the arbitrator equally.

 

h.                                      Compliance with Section 409A of the
Code. The parties acknowledge and agree that the interpretation of Section 409 A
of the Code and its application to the terms of this Agreement is uncertain and
may be subject to change as additional guidance and interpretations become
available. Anything to the contrary herein notwithstanding, all benefits or
payments provided by the Company to the Executive that would be deemed to
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code are intended to comply with Section 409A of the Code.
If, however, any such benefit or payment is deemed to not comply with
Section 409A of the Code, the Company and the Executive agree to renegotiate in
good faith any such benefit or payment (including, without limitation, as to the
timing of any severance payments payable hereunder), if possible, so that either
(i) Section 409A of the Code will not apply or (ii) compliance with Section 409A
ofthe Code will be achieved. The Company shall consult with Executive in good
faith regarding the implementation of the provisions of this Section 13(h);
provided that neither the Company nor any of its employees or representatives
shall have any liability to Executive with respect to thereto.

 

i.                                          Successors; Binding Agreement. This
Agreement shall inure to the benefit of and be binding upon personal or legal
representatives, executors, administrators, successors, heirs, distributees,
devisees and legatees of the parties hereto.

 

j.                                         Notice. For the purpose of this
Agreement, notices and all other communications provided for in the Agreement
shall be in writing and shall be deemed to have been duly given when delivered
by hand or overnight courier or three days after it has been mailed by United
States registered mail, return receipt requested, postage prepaid, addressed to
the respective addresses set forth below in this Agreement, or to such other
address as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
receipt.

 

If to the Company:

Lantheus Medical Imaging, Inc.

 

331 Treble Cove Rd.

 

Bldg. 600-2

 

N. Billerica, MA 01862

 

Attention: Michael Duffy,

 

Vice President and General Counsel

 

Email: Michael.Duffy@lantheus.com

 

12

--------------------------------------------------------------------------------


 

If to Executive:

To Executive’s address on file with the Company

 

k.                                      Executive Representation.  Executive
hereby represents to the Company that (i) Executive has been provided with
sufficient opportunity to review this Agreement and has been advised by the
Company to conduct such review with an attorney of his choice, and (ii) the
execution and delivery of this Agreement by Executive and the Company and the
performance by Executive of Executive’s duties hereunder shall not constitute a
breach of, or otherwise contravene, the terms of any employment agreement or
other agreement or policy to which Executive is a party or otherwise bound.

 

1.                                      Cooperation.  Executive shall provide
Executive’s reasonable cooperation in connection with any action or proceeding
(or any appeal from any action or proceeding) which relates to events occurring
during Executive’s employment hereunder. This provision shall survive any
termination of this Agreement or Executive’s employment.

 

m.                                  Withholding Taxes. The Company may withhold
from any amounts payable under this Agreement such Federal, state and local
taxes as may be required to be withheld pursuant to any applicable law or
regulation.

 

n.                                      Counterparts. This Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

[Signatures on following page]

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year fIrst above written.

 

Lantheus Medical Imaging, Inc.

 

/s/ Jeffrey Bailey

 

/s/ Mary Anne Heino

By: Jeffrey Bailey

 

Mary Anne Heino

Title: President and Chief Executive Officer

 

 

 

13

--------------------------------------------------------------------------------


 

EXHIBIT A

RELEASE

 

This RELEASE (“Release”) dated as of                         , 20        between
Lantheus Medical Imaging, Inc., a Delaware corporation (the “Company”), and
                                     (the “Executive”).

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated March          , 2008 (the “Employment Agreement”); and

 

WHEREAS, the Executive’s employment with the Company has terminated effective
                       , 20          ;

 

NOW, THEREFORE, in consideration of the premises and mutual agreements contained
herein and in the Employment Agreement, the Company and the Executive agree as
follows:

 

1.         Executive agrees to and does waive any claims he may have for
employment by the Company and agrees not to seek such employment or reemployment
by the Company in the future. The Executive, on his own behalf and on behalf of
his heirs, estate and beneficiaries, further does hereby release the Company,
and in such capacities, any of its subsidiaries or affiliates, and each of their
respective past, present and future officers, directors, agents, employees,
shareholders, investors, employee benefit plans and their administrators or
fiduciaries, insurers of any such entities, and its and their successors and
assigns and others related to such entities from any and all claims made, to be
made, or which might have been made of whatever nature, whether known or
unknown, from the beginning of time, including those that arose as a consequence
of his employment with the Company, or arising out of the separation from the
Company, the severance of such employment relationship, or any act committed or
omitted during or after the existence of such employment relationship, all up
through and including the date on which this Release is executed, including, but
not limited to, those which were, could have been or could be the subject of an
administrative or judicial proceeding filed by the Executive or on his behalf
under federal, state or local law, whether by statute, regulation, in contract
or tort, and including, but not limited to, every claim for front pay, back pay,
wages, bonus, fringe benefit, any form of discrimination, wrongful termination,
tort, emotional distress, pain and suffering, breach of contract, fraud,
defamation, compensatory or punitive damages, interest, attorney’s fees,
reinstatement or reemployment, and any rights or claims under the Civil Rights
Act of 1866, the Age Discrimination in Employment Act of 1967, as amended, 29
U.S.C. sec. 621, et seq., the Americans with Disabilities Act, the Family and
Medical Leave Act, the Civil Rights Act of 1964, Title VII, as amended, the
Civil Rights Act of 1991, the Employee Retirement Income Security Act of 1974,
as amended, the Equal Pay Act, the Worker Adjustment and Retraining Notification
Act, the New York State Human Rights Law, the New York City Human Rights Law,
the Massachusetts Civil Rights Act, the Massachusetts Equal Pay and Maternity
Benefits Law, the Massachusetts Equal Rights for Elderly and Disabled Law, the
Massachusetts Small Necessities Leave Act, the Massachusetts Age Discrimination
Law, or any other federal, state or local law relating to employment,
discrimination in employment, termination of employment, wages, benefits or
otherwise. The Executive acknowledges and agrees that even though claims and
facts in addition to those now known or believed by him to exist may
subsequently be discovered, it is his intention to fully settle and release all
claims he may have against the Company and the persons and entities described
above, whether known, unknown or suspected. Employee does not waive his right to
have

 

14

--------------------------------------------------------------------------------


 

a charge filed with the Equal Employment Opportunity Commission (“EEOC”) or any
state civil rights agency or to participate in an investigation conducted by the
EEOC or any state civil rights agency; however, Employee expressly waives his
right to recover any monetary relief should any administrative agency, including
but not limited to the EEOC, pursue any claim on Employee’s behalf.

 

2.                                      The Company and the Executive
acknowledge and agree that the release contained in Paragraph 1 does not, and
shall not be construed to, release or limit the scope of any existing obligation
of the Company and/or any of its subsidiaries or affiliates (i) to indemnify the
Executive for his acts as an officer or director of the Company and/or its
subsidiaries or affiliates in accordance with their respective charters or
bylaws or under an indemnification agreement to which the Executive and the
Company or any of its subsidiaries are parties or under any applicable Directors
and Officers insurance policies or under any applicable law or (ii) to the
Executive and his eligible, participating dependents or beneficiaries under any
existing group welfare (excluding severance), equity, or retirement plan of the
Company in which the Executive and/or such dependents are participants.

 

3.                                      The Executive acknowledges that before
entering into this Release, he has had the opportunity to consult with any
attorney or other advisor of the Executive’s choice, and the Executive is hereby
advised to consult with an attorney. The Executive further acknowledges that by
signing this Release, he does so of his own free will and act, that it is his
intention to be legally bound by its terms, and that no promises or
representations have been made to the Executive by any person to induce the
Executive to enter into this Release other than the express terms set forth
herein. The Executive further acknowledges that he has carefully read this
Release, knows and understands its contents and its binding legal effect,
including the waiver and release of claims set forth in Paragraph 1 above.

 

4.                                      The Executive acknowledges that he has
been provided at least 21 days to review the Release. In the event the Executive
elects to sign this Release prior to this 21 day period, he agrees that it is a
knowing and voluntary waiver of his right to wait the full 21 days. The
Executive further understand that he has 7 days after the signing hereof to
revoke this Release by so notifying the Company,  Lantheus Medical
Imaging, Inc., 331 Treble Cove Rd., Bldg. 600-2, N. Billerica, MA 01862,
Attention: Michael Duffy in writing, such notice to be received by the Company
within the 7 day period. This Release shall not become effective or enforceable,
and no payments or benefits under Sections 8(c)(ii)(B),(C) and (D) of the
Employment Agreement, as applicable, shall be made or provided, until this seven
(7) day revocation period expires without the Executive having revoked this
Release.

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Release on the date first
above written.

 

 

Lantbeus Medical Imaging, Inc.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

Employee Name

 

16

--------------------------------------------------------------------------------


 

EXHIBIT B

PRIOR WORKS

 

[None]

 

17

--------------------------------------------------------------------------------
